Case 17-70045-JAD    Doc 619    Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                               Document     Page 1 of 23




               IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                                )     Bankruptcy No. 17-70045-JAD
                                       )
 MICHAEL DAVID SCOTT,                  )     Chapter 7
                                       )
             Debtor.                   )     Related to Doc. No. 231
                                       X
                                       )
 MICHAEL DAVID SCOTT,                  )
                                       )
             Movant,                   )
                                       )
       -v-                             )
                                       )
 U.S. BANK NATIONAL                    )
 ASSOCIATION, as Trustee for           )
 Credit Suisse First Boston            )
 Mortgage Securities Corp.,            )
 Mortgage-Backed Pass Through          )
 Certificates, Series 2004-AR7,        )
                                       )
             Respondent.               )
                                       X


                            MEMORANDUM OPINION

       This dispute concerns the request of the Debtor, Michael David Scott (the

 “Debtor”), for a stay pending appeal of an order granting the Respondent, U.S.

 Bank, 1 relief from the automatic stay as to the Debtor’s real property located at

 40 Old Stable Drive, Mansfield, Massachusetts 02048 (the “Stable Property”).

 For the reasons discussed below, the Court denies the Debtor’s motion.



       1 U.S. Bank National Association, as Trustee for Credit Suisse First Boston
 Mortgage Securities Corp., Mortgage-Backed Pass Through Certificates, Series 2004-
 AR7 (“U.S. Bank”)
Case 17-70045-JAD     Doc 619    Filed 09/30/19 Entered 09/30/19 16:19:19    Desc Main
                                Document     Page 2 of 23


                                         I.
                                     Background

       The factual and procedural history of this bankruptcy case, as well as

 related adversary proceedings, is set forth in this Court’s Memorandum Opinion

 dated September 25, 2019 and filed at consolidated Adversary Proceeding 17-

 07028-JAD as ECF No. 197. Because this Court writes this Memorandum

 Opinion primarily for the parties who are familiar with the facts and procedural

 postures of this case and related proceedings, and given the voluminous record

 before it, the Court will not set forth a full recounting of the litigation history

 between the parties. Instead, the Court hereby incorporates the recitation of

 historical and procedural facts set forth in the September 25, 2019

 Memorandum Opinion.

       The gist of the matter before the Court is as follows: U.S. Bank filed a

 motion seeking relief from the automatic stay 2 to enforce its averred mortgage

 lien against the Debtor’s interest in the Stable Property. While acknowledging

 that he executed various loan documents, the Debtor challenged U.S. Bank’s

 standing to enforce the Note 3 secured by the Stable Property and thus,


       2 Motion of U.S. Bank National Association as Trustee for Credit Suisse First
 Boston Mortgage Securities Corp., Mortgage-Backed Pass Through Certificates, Series
 2004-AR7 for Relief from the Automatic Stay Under §362 Pursuant to Bankruptcy
 Procedure Rule 4001 (the “Motion For Relief From Stay”), 17-70045-JAD, ECF No. 106.

         3 The underlying note is the Adjustable Rate Note dated April 26, 2004 and

 executed by the Debtor and his non-debtor spouse, Eunice M. James-Scott, (the
 “Note”). See Exhibit “A” to the Defendants U.S. Bank, National Association, as Trustee
 for Credit Suisse First Boston Mortgage Securities Corp., Mortgage Pass Through
 Certificates, Series 2004-AR7 and Ocwen Loan Servicing, LLC’s Amended Answer to
 Debtor’s Complaint with Counterclaims (the “Amended Answer”), 17-07028-JAD, ECF
                                                                         (… continued)

                                           2
Case 17-70045-JAD    Doc 619    Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                               Document     Page 3 of 23


 challenged U.S. Bank’s standing to prosecute the Motion For Relief From Stay.

 After a hearing on the motion, the Court granted U.S. Bank relief from the

 automatic stay on June 2, 2017 (the “Relief From Stay Order”). The reasoning

 behind the Court’s decision is set forth in the September 25, 2019

 Memorandum Opinion and incorporated herein.

       The Debtor appealed the Court’s granting of the Motion For Relief From

 Stay to the District Court. The Debtor also filed in this Court a Motion to Stay

 Execution of Order Lifting Automatic Stay On 40 Old Stable Drive Mansfield MA

 02048 Pending the Outcome of Petitioner[‘]s Appeal (ECF No. 231) (the “Motion

 to Stay Pending Appeal”).

       On June 22, 2017, and with the consent of U.S. Bank, this Court entered

 an order staying the effectiveness of the Relief From Stay Order until resolution

 of the Motion to Stay Pending Appeal. See Order Staying Effectiveness of Order

 Granting Relief From the Automatic Stay (ECF No. 208) Pending Entry of an

 Order on Debtor’s Motion for Stay Pending Appeal (ECF No. 231), ECF No. 250.

       Overlapping with the relief from stay litigation, the Debtor commenced

 Adversary Proceeding 17-07028-JAD by which the Debtor again challenged

 U.S. Bank’s standing to enforce the Note and Mortgage, and foreclose on the

 Stable Property. The commencement of Adversary Proceeding 17-07028-JAD

 on May 18, 2017 was not brought to this Court’s attention prior to or at the

 (… continued)
 No. 101-1. The Note is secured by a Mortgage (the “Mortgage”) executed that same day
 by the Debtor and Mrs. James-Scott and identifying the Stable Property as subject to
 the Mortgage. See Exhibit “B” to the Amended Answer.



                                          3
Case 17-70045-JAD    Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                                Document     Page 4 of 23


 June 2, 2017 relief from stay hearing. Subsequently, Adversary Proceeding 17-

 07050-JAD was also filed, seeking to avoid U.S. Bank’s lien due to issues

 relating to the Note and Mortgage, which was consolidated with Adversary

 Proceeding 17-07028-JAD.

        Given the subject matter of Adversary Proceeding 17-07028-JAD, U.S.

 Bank voluntarily agreed to stay any foreclosure efforts pending the outcome of

 that proceeding. Likewise, the District Court stayed the Debtor’s appeal

 pending further order of that court.

       By the agreement of the parties, this Court entered an order on

 September 8, 2017 further staying the effectiveness of the Relief From Stay

 Order pending the outcome of Adversary Proceeding 17-07028-JAD. See Order

 Staying the Court’s June 2, 2017 Order Granting U.S. Bank Relief From the

 Automatic Stay Pending Final Order of this Court Disposing the Merits on

 Adversary Proceeding No. 17-7028, ECF No. 384.

        The merits of consolidated Adversary Proceeding 17-07028-JAD have

 since been adjudicated and the Court has entered its Memorandum Opinion

 and Order dated September 25, 2019. Accordingly, the Motion to Stay Pending

 Appeal is ripe for decision.

                                      II.
           Standard for Analyzing a Request for Stay Pending Appeal

       A court considers four factors when ruling on a request for stay pending

 appeal:

       (1) whether the stay applicant has made a strong showing that [it]
       is likely to succeed on the merits; (2) whether the applicant will be
       irreparably injured absent a stay; (3) whether issuance of the stay
                                           4
Case 17-70045-JAD    Doc 619    Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                               Document     Page 5 of 23


       will substantially injure the other parties interested in the
       proceeding; and (4) where the public interest lies.

 In re Revel AC, Inc., 802 F.3d 558, 568 (3d Cir. 2015) (quoting Hilton v.

 Braunskill, 481 U.S. 770, 776, 107 S.Ct. 2113, 95 L.Ed.2d 724 (1987)).

       To determine whether a stay pending appeal is warranted, the Court

 balances each of the factors and considers their relative strength. See id. at

 568 (citing Brady v. Nat’l Football League, 640 F.3d 785, 789 (8th Cir.

 2011)(citation omitted)).

       Although a court considers all four factors, the United States Supreme

 Court has observed that the “most critical” factors are the first two: “whether

 the stay movant has demonstrated (1) a strong showing of the likelihood of

 success and (2) that it will suffer irreparable harm[.]” See id. (citing Nken v.

 Holder, 556 U.S. 418, 434, 129 S.Ct. 1749, 173 L.Ed.2d 550 (2009), and

 Roland Mach. Co. v. Dresser Indus., 749 F.2d 380, 386 (7th Cir. 1984)).

       Once a movant satisfies the first two factors, the traditional stay inquiry

 calls for an assessment of the remaining factors—i.e., the “harm to the

 opposing party and [the weight of] the public interest.” Revel, at 659 (quoting

 Nken, 556 U.S. at 435).

       As described in Revel, this “balancing” of the factors is as follows:

       We weigh the likely harm to the movant (absent a stay) (factor two)
       against the likely irreparable harm to the stay opponent(s) if the
       stay is granted (factor three). This is called the balancing of harms
       or balancing of equities. We also take into account where the
       public interest lies (factor four)—in effect, how a stay decision has
       “consequences beyond the immediate parties.” Roland Mach., 749
       F.2d at 388.



                                          5
Case 17-70045-JAD    Doc 619    Filed 09/30/19 Entered 09/30/19 16:19:19    Desc Main
                               Document     Page 6 of 23


 In re Revel AC, Inc., 802 F.3d at 569.

       The Third Circuit Court of Appeals in Revel summarized the entire stay

 pending appeal analysis as follows:

       To sum up, all four stay factors are interconnected, and thus the
       analysis should proceed as follows. Did the applicant make a
       sufficient showing that (a) it can win on the merits (significantly
       better than negligible but not greater than 50%) and (b) will suffer
       irreparable harm absent a stay? If it has, we “balance the relative
       harms considering all four factors using a ‘sliding scale’ approach.
       However, if the movant does not make the requisite showings on
       either of these [first] two factors, the [ ] inquiry into the balance of
       harms [and the public interest] is unnecessary, and the stay
       should be denied without further analysis.” In re Forty–Eight
       Insulations [Inc., 115 F.3d 1294, 1300–01 (7th Cir. 1997)]
       (internal citation omitted). But depending on how strong a case the
       stay movant has on the merits, a stay is permissible even if the
       balance of harms and public interest weigh against holding a
       ruling in abeyance pending appeal.

 In re Revel AC, Inc., 802 F.3d at 571.

       With this standard in mind, the Court considers the merits of the Motion

 to Stay Pending Appeal.

    a. The Debtor’s Likelihood of Success on Appeal

       As described in this Court’s opinion in Park Restoration, LLC v. Summit

 Twp. (In re Tr. of Conneaut Lake Park, Inc.), “caselaw is all over the map in

 terms of the standard the Court is to use to determine what constitutes a

 likelihood of success on appeal.” Adv. No. 15-1010-JAD, 2016 WL 1467882, at

 *3 (Bankr. W.D.Pa. Apr. 12, 2016).

       Fortunately, the Third Circuit recently clarified the applicable standard,

 writing that:

       For our Court, a sufficient degree of success for a strong showing
       exists if there is “a reasonable chance, or probability, of winning.”
                                          6
Case 17-70045-JAD   Doc 619    Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                              Document     Page 7 of 23


       Singer Mgmt. Consultants, Inc. v. Milgram, 650 F.3d 223, 229 (3d
       Cir.2011) (en banc). Thus, while it “is not enough that the chance
       of success on the merits be ‘better than negligible,’ ” Nken, 556
       U.S. at 434, 129 S.Ct. 1749 (citation omitted), the likelihood of
       winning on appeal need not be “more likely than not,” Singer
       Mgmt. Consultants, 650 F.3d at 229; see also Wash. Metro. Area
       Transit Comm'n v. Holiday Tours, Inc., 559 F.2d 841, 844
       (D.C.Cir.1977) (noting that the trouble with a “strict ‘probability’
       requirement is [ ] it leads to an exaggeratedly refined analysis of
       the merits at an early stage in the litigation”).

 In re Revel AC, Inc., 802 F.3d at 568–69.

       Thus, the relevant question is whether the Debtor has a “reasonable”

 chance or probability of succeeding on appeal. The Court answers this question

 in the negative.

       As discussed above, the heart of the Debtor’s challenge to the Court’s

 granting of the Motion From Relief From Stay is his allegation that U.S. Bank

 does not have standing to enforce the Note and therefore, lacked standing to

 prosecute the Motion For Relief From Stay. U.S. Bank’s standing to enforce the

 Note and related loan documents (i.e., the Mortgage) was also the question at

 issue in consolidated Adversary Proceeding 17-07028-JAD.

       This Court rendered its decision in Adversary Proceeding 17-07028-JAD

 on September 25, 2019. This Court found that it lacked subject-matter

 jurisdiction to adjudicate the issue as the Stable Property was no longer

 property of the estate. However, the Court further found that if it did, in-fact,

 have subject-matter jurisdiction, that no question of material fact existed as to

 U.S. Bank’s standing to enforce the relevant loan documents (i.e., the Note and

 Mortgage) and foreclose on the Stable Property. Accordingly, if the Court had

 subject-matter jurisdiction, it would award summary judgment to U.S. Bank.
                                         7
Case 17-70045-JAD    Doc 619    Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                               Document     Page 8 of 23


       As   noted,   consolidated   Adversary   Proceeding    17-07028-JAD     was

 disposed of on motion for summary judgment by U.S. Bank. As the non-moving

 party, all facts were viewed and all inferences were drawn in the Debtor’s favor.

       To survive the motion for summary judgment, all the Debtor needed to

 show was that there was a genuine issue of material fact as to U.S. Bank’s

 standing to enforce the Note and Mortgage. See September 25, 2019

 Memorandum Opinion at pgs. 25-26. Whether a genuine issue of material fact

 existed was measured against the standard that “[i]ssues of fact are genuine ‘if

 the evidence is such that a reasonable jury could return a verdict for the

 nonmoving party.’ ” September 25, 2019 Memorandum Opinion at pg. 26

 (quoting Hadeed v. Advanced Vascular Res. of Johnstown, LLC, No. 3:15-CV-

 22, 2017 WL 4998663, at *4 (W.D. Pa. Oct. 30, 2017)(citation omitted)).

       Even under this favorable standard, this Court found that no genuine

 issue of material fact existed as to U.S. Bank’s standing to enforce the Note and

 Mortgage. In other words, that no reasonable jury could return a verdict for the

 Debtor on the issue of U.S. Bank’s standing.

       The logical implication of that finding in the matter subj judice is since

 the Court finds that no reasonable jury could return a verdict for the Debtor on

 the issue of U.S. Bank’s standing to enforce the Note and Mortgage, the Debtor

 also has no “reasonable” chance of succeeding on the merits of his appeal

 challenging the same.

       Thus, the Court finds that the Debtor has failed to show that he has a

 reasonable chance or probability on succeeding on appeal. Of course, this


                                          8
Case 17-70045-JAD        Doc 619    Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                                   Document     Page 9 of 23


 analysis does not even consider whether the Debtor’s appeal is moot in light of

 the Debtor’s discharge and the bankruptcy trustee’s abandonment of the

 Stable Property. That the appeal is moot is discussed further below in this

 Memorandum Opinion.

    b. Whether the Debtor Will Suffer Irreparable Injury

       Turning to the second factor of the stay pending appeal analysis, “the

 applicant must ‘demonstrate that irreparable injury is likely not merely

 possible in the absence of a stay.’ ” Revel, at 569 (italics in the original)

 (brackets omitted)(quoting Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7,

 22, 129 S.Ct. 365, 172 L.Ed.2d 249 (2008). For this standard, “likely” means

 “more apt to occur than not.” Id. at 569.

       i.       The Debtor Will Not Suffer an Irreparable Injury Because Even
                if He Succeeds on Appeal the Automatic Stay is Nonetheless
                Terminated by Operation of 11 U.S.C. § 362(c)(1) and/or (2)

       By his Motion to Stay Pending Appeal the Debtor seeks to stay the

 effectiveness of the Relief From Stay Order, whereby U.S. Bank was granted

 relief from the automatic stay afforded by section 362 of the U.S. Bankruptcy

 Code to enforce the mortgage lien against the Stable Property.

       In short, section 362(a) of the Bankruptcy Code (11 U.S.C. § 362(a)),

 entitled “Automatic Stay,” prohibits a party from taking actions to create,

 perfect, or enforce certain liens against property of the estate and/or property

 of the debtor as more particularly set forth in that section. 4


       4   Section 362(a) of title 11 provides that:
                                                                          (… continued)

                                               9
Case 17-70045-JAD     Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19     Desc Main
                                Document      Page 10 of 23


       The benefit of the “automatic stay” to the Debtor was that while it was in

 effect, U.S. Bank was prohibited from taking action to enforce the mortgage lien

 created by the Note and Mortgage. The Court’s granting of relief from the

 automatic stay pursuant to section 362(d) freed U.S. Bank of section 362(a)’s

 enforcement restrictions.

       In his Motion to Stay Pending Appeal, the Debtor argues that failure to


 (… continued)
       (a) Except as provided in subsection (b) of this section, a petition filed
       under section 301, 302, or 303 of this title, or an application filed under
       section 5(a)(3) of the Securities Investor Protection Act of 1970, operates
       as a stay, applicable to all entities, of--
       (1) the commencement or continuation, including the issuance or
       employment of process, of a judicial, administrative, or other action or
       proceeding against the debtor that was or could have been commenced
       before the commencement of the case under this title, or to recover a
       claim against the debtor that arose before the commencement of the case
       under this title;
       (2) the enforcement, against the debtor or against property of the estate,
       of a judgment obtained before the commencement of the case under this
       title;
       (3) any act to obtain possession of property of the estate or of property
       from the estate or to exercise control over property of the estate;
       (4) any act to create, perfect, or enforce any lien against property of the
       estate;
       (5) any act to create, perfect, or enforce against property of the debtor
       any lien to the extent that such lien secures a claim that arose before the
       commencement of the case under this title;
       (6) any act to collect, assess, or recover a claim against the debtor that
       arose before the commencement of the case under this title;
       (7) the setoff of any debt owing to the debtor that arose before the
       commencement of the case under this title against any claim against the
       debtor; and
       (8) the commencement or continuation of a proceeding before the United
       States Tax Court concerning a tax liability of a debtor that is a
       corporation for a taxable period the bankruptcy court may determine or
       concerning the tax liability of a debtor who is an individual for a taxable
       period ending before the date of the order for relief under this title.




                                           10
Case 17-70045-JAD    Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                               Document      Page 11 of 23


 stay the effectiveness of the Relief From Stay Order will cause the Debtor to

 suffer irreparable harm inasmuch as U.S. Bank could potentially foreclose on

 the Stable Property prior to resolution of the Debtor’s appeal. See Motion to

 Stay Pending Appeal at pgs. 5-6.

       While this argument may have had merit when the Motion to Stay

 Pending Appeal was initially filed on June 15, 2017, subsequent events in the

 Debtor’s bankruptcy case have eliminated any claim of irreparable injury that

 the Debtor may assert.

       The ultimate goal of the Debtor’s appeal of the Relief From Stay Order is

 to obtain a reversal of that order and the re-imposition of the automatic stay as

 to the Stable Property. However, the Debtor’s exemption of the Stable Property

 and the Chapter 7 Trustee’s abandonment of the same, as well as the Debtor’s

 recent chapter 7 discharge, have mooted any benefit of a reversal on appeal.

       Under 11 U.S.C. § 362(c)(1), “the stay of an act against property of the

 estate under subsection (a) of this section continues until such property is no

 longer property of the estate[.]” Under § 362(c)(2), “the stay of any other act

 under subsection (a) of this section continues until the earliest of – (A) the time

 the case is closed; (B) the time the case is dismissed; or (C) if the case is a case

 under chapter 7 of this title concerning an individual . . . the time a discharge is

 granted or denied[.]” See 11 U.S.C. § 362(c)(2) (italics added).

       In the matter sub judice, the Debtor exempted from property of the estate

 his entireties interest in the Stable Property. To the extent any portion of the

 Debtor’s interest in the Stable Property was not exempted, such remaining


                                          11
Case 17-70045-JAD    Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                               Document      Page 12 of 23


 portion was abandoned by the Chapter 7 Trustee. See Trustee’s Notice of Intent

 to Abandon Property of the Estate, ECF No. 534.         The effect of the Debtor’s

 exemption and the Trustee’s abandonment was to remove the Stable Property

 from property of the estate. See September 25, 2019 Memorandum Opinion at

 pg. 16. See also 11 U.S.C. § 522(b)(providing that an individual debtor may

 exempt certain property from property of the estate) and In re Guterl Special

 Steel Corp., 316 B.R. 843, 861 (Bankr. W.D. Pa. 2004)(abandoned property

 “ceases to be property of the bankruptcy estate” and ‘[i]t reverts nunc pro tunc

 to the debtor or whoever had the possessory right to the property when the

 bankruptcy petition was filed, and stands as though no bankruptcy petition

 was ever filed.”)(citing Dewsnup v. Timm (In re Dewsnup), 908 F.2d 588, 590

 (10th Cir. 1990), aff’d 502 U.S. 410 (1991)).

       The Debtor also received his chapter 7 discharge on August 26, 2019

 (ECF No. 614).

       The significance of these events in the context of the Motion to Stay

 Pending Appeal analysis is that even if the Debtor is successful in getting the

 Relief From Stay Order reversed on appeal, the automatic stay would

 nonetheless be terminated by operation of 11 U.S.C. § 362(c)—either by the

 Debtor’s exemption and the Chapter 7 Trustee’s abandonment of the Stable

 Property (§ 362(c)(1)) or by the subsequent entry of discharge (§ 362(c)(2)). For

 this reason, the Court notes that the entirety of the Debtor’s appeal of the

 Relief From Stay Order appears to be moot.

       To that end, staying the effectiveness of the Relief From Stay Order


                                          12
Case 17-70045-JAD    Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                               Document      Page 13 of 23


 during the pendency of the appeal would have no net benefit to the Debtor

 because the stay is otherwise terminated under section 362(c)(1) and/or (2). In

 other words, there is no longer a section 362(a) stay in effect to be granted

 relief from so the effectiveness of an order granting relief from the automatic

 stay is of no moment.

       Thus, any stay of the Relief From Stay Order affords the Debtor no

 benefit and refusal to stay the effectiveness of the Relief From Stay Order

 inflicts no irreparable harm upon the Debtor. Again, no matter the outcome of

 this Motion to Stay Pending Appeal or the appeal itself, the section 362(a) stay

 is terminated.

       ii.   Enforcement of the Mortgage Lien by U.S. Bank
             Would Not Constitute an “Irreparable” Injury

       Moreover, even setting aside the fact that a stay of the Relief From Stay

 Order would effectively be meaningless to the Debtor, the Debtor has failed to

 show that permitting U.S. Bank to enforce the mortgage lien would otherwise

 cause an irreparable injury.

       To establish irreparable harm, a stay movant “must demonstrate
       an injury that is neither remote nor speculative, but actual and
       imminent.” Tucker Anthony Realty Corp. v. Schlesinger, 888 F.2d
       969, 975 (2d Cir.1989) (internal quotation marks omitted). “The
       possibility that adequate compensatory or other corrective relief
       will be available at a later date, in the ordinary course of litigation,
       weighs heavily against a claim of irreparable harm.” Sampson v.
       Murray, 415 U.S. 61, 90, 94 S.Ct. 937, 39 L.Ed.2d 166 (1974)
       (internal quotation marks omitted); see also [John Y. Gotanda, The
       Emerging Standards for Issuing Appellate Stays, 45 Baylor L.Rev.
       809, 814 (1993)](defining “irreparable injury” as “the harm [ ] the
       movant will suffer during the pendency of the litigation that cannot
       be prevented or fully rectified by the tribunal's final decision”).

 In re Revel AC, Inc., 802 F.3d at 571.
                                          13
Case 17-70045-JAD     Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19     Desc Main
                                Document      Page 14 of 23




       In his Motion to Stay Pending Appeal, the Debtor states that “without

 reinstatement of the stay, the Debtor could be permanently injured by the

 movant action at foreclosure, by selling the property to a third party, or any

 other disposition.” See Motion to Stay Pending Appeal at pg. 6.

       While the Debtor identifies a potential foreclosure of the Stable Property

 as a source of irreparable injury, the Debtor does not expressly identify what

 that injury would be exactly. Is the “irreparable injury” to be suffered the loss

 of physical access to and use of the Stable Property, the loss of equity in the

 Stable Property, or something else?

       In the first vein of argument, that the irreparable injury would be the loss

 of physical access to and use of the Stable Property as a residence, the Court

 questions how the loss of use of the Stable Property could harm the Debtor

 when the Debtor does not currently live there. Indeed, while the Debtor may

 identify the Stable Property as his residence, the reality of the situation is the

 Debtor is currently incarcerated in a federal facility in Ayer, Massachusetts (see

 Notice of Address Change, ECF No. 613) and that the Debtor will continue to be

 incarcerated for some time. 5 As such, any loss of the Stable Property will result

 in no immediate loss of shelter for the Debtor.


       5  Following the Debtor’s May 29, 2015 guilty plea in his criminal proceedings,
 the Debtor was sentenced on certain counts to a period of 135 months, which is 11.25
 years. See U.S. v. Scott, 877 F.3d 30, 35 (1st Cir. 2017). This sentence is to be served
 concurrently with a sentence of 120 months (10 years) on other counts. Id. It is
 unclear to this Court from what date those sentences are to run and if the Debtor was
 credited with any time served.




                                           14
Case 17-70045-JAD     Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                                Document      Page 15 of 23


       The Court is cognizant of the concept that “a man’s house is his castle.”

 But in this instance, the Debtor’s “castle” is not one that he currently uses or

 requires for shelter, and general feelings of affinity or attachment to a

 particular property will not carry the day for establishing irreparable injury.

 Moreover, the Debtor has not demonstrated that other housing would not be

 available to him, whether public housing or otherwise.

       Perhaps part of the Debtor’s position is that his non-debtor spouse

 currently resides at the Stable Property. Afterall, if U.S. Bank were to foreclose

 on and sell the Stable Property, Mrs. James-Scott would be forced to relocate

 from the residence. (Again, nothing has been presented which indicates that

 Mrs. James-Scott could not obtain housing elsewhere.)

       However, the automatic stay is not intended to protect the rights of non-

 debtor third parties like Mrs. James-Scott. See e.g. McCartney v. Integra Nat’l

 Bank North, 106 F.3d 506, 509-510 (3d Cir. 1997) (“Although the scope of the

 automatic stay is broad, the clear language of section 362(a) stays actions only

 against a ‘debtor.’ . . . As a consequence, ‘it is universally acknowledged that an

 automatic stay of proceedings accorded by § 362 may not be invoked by

 entities such as sureties, guarantors, co-obligors, or others with a similar legal

 or factual nexus to the . . . debtor.’ ” (internal citations omitted)). The Debtor

 cannot use the bankruptcy and appeal process to extend the protective

 umbrella of the automatic stay over Mrs. James-Scott. 6


       6   In fact, the Debtor had previously filed an Emergency Motion to Extend
                                                                     (… continued)

                                           15
Case 17-70045-JAD     Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19     Desc Main
                                Document      Page 16 of 23


       Turning to the second potential injury—a loss of equity—the short

 answer is that the Debtor has none to lose.

       The Debtor lists the Stable Property in his “Schedule A/B: Property” (ECF

 No. 234) as having a value of $746,490. The Debtor further lists in his

 “Schedule D: Creditors Who Have Claims Secured by Property” the following

 entities as having secured claims against the Stable Property: (i) OCWEN Home

 Loans for $714,841.66, (ii) Direct Federal Credit Union for $255,000, and (iii)

 LBJ Trust for $250,000 (disputed). See ECF No. 234 at pgs. 20-22. 7

 Additionally, the Debtor is subject to various tax claims and judgments. See

 Schedule E/F: Creditors Who Have Unsecured Claims, ECF No. 234, pgs. 25-

 31.

       The consequence is that the value of the Stable Property is consumed by

 the Debtor’s obligations and the Debtor has no equity in the Stable Property.

 Accordingly, the Debtor will not be economically injured by a loss of equity if

 U.S. Bank were to foreclose on the Stable Property. But, even if the Debtor did

 incur a financial loss, such monetary loss would not be “irreparable” because

 the loss could be rectified by a later money judgment in the unlikely event U.S.


 (… continued)
 Protection of Automatic Stay to his wife with respect to various tax issues. See ECF No.
 17. That motion was denied by this Court for the reason that the stay does not extend
 to non-debtor parties and the Debtor failed to show any extraordinary circumstances
 to deviate from the general rule. See Transcript of March 8, 2017 Hr’g, ECF No. 261,
 pgs. 10-15.

       7 Additionally, the Debtor listed secured claims against the Stable Property by
 Bank of America for $1,750,000 and Zaniel Mamood et al for $195,000. Those liens
 were avoided by orders of this Court dated May 19, 2017. See ECF Nos. 176 & 178.



                                           16
Case 17-70045-JAD     Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                                Document      Page 17 of 23


 Bank’s foreclosure would be found to be unlawful. As noted in Revel, “a purely

 economic injury, compensable in money, cannot satisfy the irreparable injury

 requirement[.]” See Revel, at 572 (quoting Minard Run Oil Co. v. U.S. Forest

 Serv., 670 F.3d 236, 255 (3d Cir. 2011)).

         Not to be lost in this analysis, however, is the overarching fact that in

 challenging U.S. Bank’s standing to enforce the Note and Mortgage, the Debtor

 is not arguing that the underlying documents (i.e. the Note and Mortgage) are

 themselves invalid. The Debtor is merely arguing that U.S. Bank is the wrong

 party to enforce them. As such, the mortgage lien created by the Note and

 Mortgage will not be voided by a reversal of the Relief From Stay Order and will

 continue to encumber the Stable Property.

         A central component of the Debtor’s argument on appeal is that the Note

 is lost and U.S. Bank, as a downstream assignee, cannot enforce it under

 prevailing Massachusetts caselaw and the Massachusetts Uniform Commercial

 Code.

         As discussed in the September 25, 2019 Memorandum Opinion, in order

 to enforce a lost note a party must show that it was in possession of the note

 and entitled to enforce at the time of the note’s loss or, alternatively, is acting

 as an agent of the party who had enforcement powers. See September 25, 2019

 Memorandum Opinion at pgs. 38-41, see also In re Desmond v. Raymond C.

 Green, Inc. (In re Harborhouse of Gloucester, LLC), 505 B.R. 365 (Bankr. D.

 Mass. 2014), and Eaton v. Fed. Nat’l Mortg. Ass’n, 969 N.E.2d 1118, 1121

 (Mass. 2012).


                                           17
Case 17-70045-JAD    Doc 619      Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                                Document      Page 18 of 23


       A primary reason for the possession-at-time-of-loss rules is for the

 protection of the maker of the note. Specifically, the rule protects a maker from

 sustaining multiple losses on the same note. See Harbourhouse, at 372; see

 also Mass. Gen. Laws ch. 106 § 3-309(b). This situation would arise where a

 maker incurs a loss due to an enforcement action by a party later determined

 to not be the party entitled to enforce the note, and then again in a subsequent

 action by the correct party.

       Thus, at one point the Debtor could have argued that failure to stay the

 Relief From Stay Order could subject the Debtor to losses attributable to

 multiple enforcement actions. However, that is not the case anymore.

       As explained in the September 25, 2019 Memorandum Opinion, the

 Debtor’s recent chapter 7 discharge will limit recovery on the Note and

 Mortgage to in rem relief as all in personam liability is discharged. What this

 means is that a mortgagee’s enforcement rights are limited to foreclosure on

 the Stable Property itself and no money judgment stemming from the Note can

 be assessed against the Debtor. Thus, if the Debtor is right that U.S. Bank is

 not the correct party to enforce (which this Court has found not to be the case),

 the Debtor will not be later accountable on the Note.

       As such, the Debtor will not be irreparably injured by U.S. Bank’s

 enforcement of the mortgage lien. This is true whether or not U.S. Bank is the

 correct party to enforce the mortgage lien.

       Accordingly, for the reasons discussed above, the Debtor has failed to

 show that he will be irreparably injured if this Court declines to stay the Relief


                                           18
Case 17-70045-JAD     Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19     Desc Main
                                Document      Page 19 of 23


 From Stay Order.

    c. Whether the Harm to U.S. Bank and the Interests of the Public
       Weigh In Favor of Granting a Stay of the Relief From Stay Order

       Revisiting the standard discussed above, both of the first two factors—

 reasonable likelihood of success of appeal and likelihood of irreparable injury—

 are necessary for the granting of a stay pending appeal. See Revel, at 571

 (“However, if the movant does not make the requisite showings on either of

 these [first] two factors, the [ ] inquiry into the balance of harms [and the public

 interest] is unnecessary, and the stay should be denied without further

 analysis.”)(quoting In re Forty–Eight Insulations, Inc., 115 F.3d at 1300–01

 (internal citation omitted)(alterations in the original)). Thus, it is not enough

 that the Debtor show one or the other, as he must show both. 8

       In the matter sub judice, the Court finds that the Debtor has failed to

 satisfy either of these first two requirements. Accordingly, no analysis of the

 remaining factors is necessary and the Motion to Stay Pending Appeal should

 be denied. However, in the interest of completeness the Court will examine the

 third and fourth factors.

       i. The Harm to U.S. Bank if Stay is Granted

       The evidence of record in this case is that the Debtor has failed to remit

       8  Although both of the first two factors are required to warrant stay pending
 appeal, it has been suggested that the first factor (likelihood of success of appeal) is
 more important. As observed in Revel, “Judge Posner has remarked, it isn’t enough
 that the failure to obtain a stay will be ‘a disaster’ for the stay movant but only a
 ‘minor inconvenience to the defendant,’ as ‘[e]quity jurisdiction exists only to remedy
 legal wrongs; [thus,] without some showing of a probable right[,] there is no basis for
 invoking it.’ ” Revel, at 568 (quoting Roland Mach. Co., 749 F.2d at 386)(alteration in
 the original).



                                           19
Case 17-70045-JAD      Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                                 Document      Page 20 of 23


 payments on the mortgage loan since May 2014. See Motion For Relief From

 Stay at ¶ 9. See also Transcript of June 2, 2017 Hr’g at pg. 12 (the Debtor

 represented that the last payment tendered on the mortgage loan was in 2014,

 prior to his incarceration). As such, U.S. Bank has received no payments on

 the mortgage loan for over five (5) years.

       In addition to the principal, interest, and late charges owed on the

 mortgage loan, U.S. Bank also appears to be advancing other costs attendant

 to the Debtor’s home ownership. Pursuant to the Motion For Relief From Stay,

 $42,928.35 was due to U.S. Bank as of March 27, 2017 for escrow advances.

 See Motion For Relief From Stay at ¶ 7. Although not itemized in the Motion

 For Relief From Stay, the Court notes that escrow charges typically include

 insurance fees and/or real estate taxes. Presumably such fees and taxes

 continue to accrue.

       Consequently, the Debtor and his wife have had the benefit of Mrs.

 James-Scott residing at the Stable Property virtually free of charge for over five

 years and there is no indication that the Debtor will suddenly begin to make

 payments during the pendency of the appeal.

       Accordingly, the harm to U.S. Bank if the Motion to Stay Pending Appeal

 is granted is that U.S. Bank will continue to receive no payment on the

 mortgage loan, while continuing to make escrow-related advances. In a sense,

 U.S. Bank will be forced to subsidize the lifestyle expenses of the Debtor and

 Mrs. James-Scott.

       This harm is made more egregious by the fact that any recoupment of


                                            20
Case 17-70045-JAD    Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                               Document      Page 21 of 23


 monetary damages will be capped at the foreclosure sale value of the Stable

 Property. As discussed above, due to the Debtor’s and Mrs. James-Scott’s

 bankruptcy discharges, no money judgment can be obtained against them

 personally on the Note. Thus, to the extent that the money damages incurred

 by U.S. Bank exceed the Stable Property’s value, U.S. Bank will be unable

 recover those losses at a later time.

       For these reasons, the Court finds that the “balance of harms” weighs in

 favor of denying the Motion to Stay Pending Appeal.

       iii.   The Weight of Public Interest

       This case concerns a contract for the lending of money between two

 parties. Beyond the ramifications to U.S. Bank and the Scotts, whether or not a

 stay will be granted does not appear to immediately affect the public, in that a

 foreclosure on the Stable Property will not shutter a business or terminate the

 employment of other members of the public. See Revel, at 571-573.

       As such, the public interest in this case concerns the correct application

 of property laws, as well as bankruptcy laws. See Revel, at 573 (“ . . . the public

 has a stake in protecting the rights of tenants in commercial properties.

 Furthermore, public policy strongly favors the correct application of the

 Bankruptcy Code, especially where property rights are at stake.”)

       As     discussed   above,    the   purpose    of   the   Commonwealth      of

 Massachusetts’s possession-at-time-of-loss laws is to protect the note maker

 from injuries from multiple enforcement actions. However, here the Debtor is

 protected from this exact injury by operation of his bankruptcy discharge. In


                                          21
Case 17-70045-JAD    Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                               Document      Page 22 of 23


 fact, it is only U.S. Bank who is in any danger of facing subsequent suit from

 any other party asserting that it is the true party entitled to enforce the Note.

       With respect to the correct application of the Bankruptcy Code, it is

 certainly true that the public has an interest in ensuring that relief from the

 automatic stay is granted only under the permissible circumstances set forth in

 the Code. It is also true, however, that the public has an interest in judicial

 economy and the correct application of all provisions of the Bankruptcy Code.

       In the case sub judice, the correct application of the Bankruptcy Code is

 that the automatic stay is terminated by operation of section 362(c) and there

 is no automatic stay from which to be granted relief. Thus, this Motion to Stay

 Pending Appeal, as well as the appeal itself, appears to be moot.

       If this Court were to grant a stay of the Relief From Stay Order pending

 appeal even though the automatic stay is otherwise terminated, it could cause

 further litigation as to the overall effect of the stay in other courts. As such, the

 interests of judicial economy and the Bankruptcy Code favor the denial of stay.

       Thus, at best, the Court considers the fourth factor (weight of public

 interest) to be in favor of denying the request for stay pending appeal.

       WHEREFORE, for the reasons set forth above, an order shall be entered

 that denies the Motion to Stay Execution of Order Lifting Automatic Stay On 40

 Old Stable Drive Mansfield MA 02048 Pending the Outcome of Petitioner[‘]s

 Appeal (ECF No. 231).


 Date: September 30, 2019
                                               J ff
                                               Jeffery A
                                                       A. D
                                                          Deller
                                                            ll
               FILED                           United States Bankruptcy Judge
               9/30/19 2:29 pm
               CLERK                      22
               U.S. BANKRUPTCY
               COURT - :'3$
Case 17-70045-JAD   Doc 619     Filed 09/30/19 Entered 09/30/19 16:19:19   Desc Main
                              Document      Page 23 of 23


 cc:   Mr. Michael David Scott, Pro Se
       Brett L. Messinger, Esq.
       James R. Walsh, Esq., Chapter 7 Trustee
       United States Trustee




                                         23
